Jack Holt, Jr., Chief Justice. Appellant Joe Samuel Brown pleaded guilty to first degree battery and was sentenced to a five-year term. He filed a Rule 37 petition for post-conviction relief, which was denied by Judge Berlin C. Jones without an evidentiary hearing. On appeal, Brown contends the Rule 37 court erred in failing to (1) conduct an evidentiary hearing; (2) obtain a transcript of prior proceedings; and (3) grant his petition.  Ordinarily, the judgment or decree appealed from is an essential component of the abstract. Davis v. Wingfield, 297 Ark. 57, 759 S.W.2d 219 (1988). Because Brown did not abstract the court’s order denying the petition, we must affirm. Ark. Sup. Ct. R. 9(d). Affirmed.